
	
		II
		111th CONGRESS
		2d Session
		S. 3801
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2010
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the
		  maximum age for children eligible for medical care under the CHAMPVA program,
		  and for other purposes.
	
	
		1.Increase of maximum age for
			 children eligible for medical care under CHAMPVA program
			(a)IncreaseSubsection
			 (c) of section 1781 of title 38, United States Code, is amended to read as
			 follows:
				
					(c)(1)Notwithstanding clauses
				(i) and (iii) of section 101(4)(A) of this title and except as provided in
				paragraph (2), for purposes of this section, a child who is eligible for
				benefits under subsection (a) shall remain eligible for benefits under this
				section until the child's 26th birthday, regardless of the child's marital
				status.
						(2)Before January 1, 2014, paragraph (1)
				shall not apply to a child who is eligible to enroll in an eligible
				employer-sponsored plan (as defined in section 5000A(f)(2) of the Internal
				Revenue Code of 1986).
						(3)This subsection shall not be
				construed to limit eligibility for coverage of a child described in section
				101(4)(A)(ii) of this
				title.
						.
			(b)Effective
			 dateSuch subsection, as so amended, shall apply with respect to
			 medical care provided on or after the date of the enactment of this Act.
			
